CONSTITUTIONAL QUESTION — RESUBMISSION Under Article V, Section 6 of the Oklahoma Constitution, the state question making the Labor Commissioner an appointed position, after submitted in 1974, may be resubmitted within three years through the initiative petition method when initiated by 25% or more of the legal voters, or through a legislative referendum.  The Attorney General's Office is in receipt of your opinion request wherein you ask, in effect, the following question: Can the state question to make the Labor Commissioner appointed, submitted in November, 1974, be resubmitted by the legislature within three years under the provisions of Article V, Section 6 of the Oklahoma Constitution? Article V, Section 6 of the Oklahoma Constitution, provides: "Any measure rejected by the people, through the powers of the initiative and referendum, cannot be again proposed by the initiative within three (3) years thereafter by less than twenty-five per centum (25%) of the legal voters." By a plain reading of the above-quoted, constitutional provision, the restriction placed upon resubmitting any question by the initiative is that it must be proposed by 25% of the legal voters or greater. There is no prohibition or restriction upon the same measure being proposed through the legislative referendum procedure.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under Article V, Section 6 of the Oklahoma Constitution, the state question making the Labor Commissioner an appointed position, after submitted in 1974, may be resubmitted within three years through the initiative petition method when initiated by 25% or more of the legal voters, or through a legislative referendum.  (Donald B. Nevard)